DETAILED ACTION
1.    This is a Final Office Action Correspondence in response to U.S. Application No. 16/281158 filed on August 30, 2022.


Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 


				Response to Arguments
3.	Applicant’s arguments are considered but are not persuasive.

On Pgs. 9-10 of remarks in regards to U.S.C. 103, relating to claims 25, 35 and 44, Applicant argues the amended limitations of “determining, by a computing device of a multimedia system, a similarity between content of a first content item and content of a second content item; using, by the computing device, information indicating a presence or absence of user verification of computer-generated congruous metadata to dynamically adjust an adjustable similarity threshold configured for adjustment between being more or less restrictive, the adjustable similarity threshold being more restrictive requiring a higher degree of similarity between the first and second content items in the absence of user verification of the computer-generated congruous metadata; determining, by the computing device, that the similarity determined for the first and second content items satisfies the adjustable similarity threshold, comparing, by the computing device, a first set of metadata associated with the first content item with a second set of metadata associated with the second content item, the comparing comprising identifying metadata found in both the first and second sets of metadata; and automatically generating, by the computing device, the congruous metadata comprising the identified metadata found in both the first and second sets of metadata.”  

	Examiner replies that based upon the amendments the 35 U.S.C. 103 rejections are removed. Based on remarks present and searching, prior art of record has been obviated and application will be allowed after filing of the eTD and overcoming the 35 U.S.C. 101 rejections related to the abstract idea.


	On Pgs. 10 of remarks in regards to U.S.C. 103, relating to claims 25, 35 and 44, Applicant argues the amended limitations of “Applicant submits that the actions performed by the claimed device cannot practically be applied in the mind. The claimed device analyzes digital data of first and second content items to determine a similarity between them. A human mind cannot, practically or otherwise, analyze the digital data of content items, let alone do so to determine a similarity between the content items. Additionally, the claims expressly recite (and the specification teaches) that the congruous data is computer generated, and that such computer-generated congruous metadata is determined in the absence of user verification. The claimed subject matter uses an adjustable similarity adjusted to more restrictive requiring a higher degree of similarity between the first and second content items in the absence of user verification of the computer-generated congruous metadata. According to the claimed subject matter, the claimed computing device then uses the adjustable similarity threshold (adjusted to be more restrictive given the absence of user verification of the congruous metadata generated by the computing device) to determine that the first and second content items satisfy the adjustable similarity threshold, compares the first and second set of metadata associated with the first and second content items (respectively) to identify metadata found in both of the first and second sets of metadata and automatically generates the computer-generated congruous metadata comprising the identified metadata found in both the first and second sets of metadata.”

Examiner replies that the amended limitations are an abstract idea. “the determining comprising analyzing digital data of the first and second content items to determine the similarity” For example, “determining” in the context of this claim a user mentally looking at two content items and determining the content items are similar such as looking at two pictures on a computer display.

On Pg. 10-11 of remarks in regards to U.S.C. 103, relating to claim 25, 35 and 44, Applicant argues “Thus, the claims do not fall into an Office-enumerated category of abstract idea and fail prong one of Step 2A. Since the claims to not pass prong one, the claims are per se not directed to an abstract idea. Furthermore, the claims are a practical application of a computing methodology that automatically generates congruous metadata (i.e., the claimed computer-generated congruous metadata) without the need for user verification that uses the absence of such user verification to dynamically adjust an adjustable similarity threshold to be more restrictive requiring a higher degree of similarity between first and second content items whose associated metadata is used to determine the computer-generated congruous metadata.”  

Examiner replies that the amended limitations are still an abstract idea.  The amended limitations are an abstract idea. The arguments that the system improves data retrieval is not seen within the claims.  The concept is seen as with user verification the system trust the metadata as being properly associated with the picture.  Without user verification data the system does not trust the metadata as being properly associated with the picture. For example, “comparing” in the context of this claim a user mentally looking at two content items with two labels, looking for user verification of the content labels and adjusting comparison criteria based upon user verification.


On Pg. 11 of remarks in regards to 35 U.S.C. 101, relating to claim 25, 35 and 44 Applicant discloses “Thus, even if the Examiner were to conclude that claims were properly classified as one of the enumerated categories of ideas (a point not conceded in any way), the claims are "integrated into a practical application of that exception," thus satisfying prong two. As stated in the Guidance, the purpose of prong two is to ensure that the claims do not pre-empt all uses of the alleged abstract idea. As stated in the Guidance, the purpose of prong two is to ensure that the claims do not pre-empt all uses of the alleged abstract idea. As discussed herein, the claims are explicitly tailored toward improving metadata and providing a mechanism for determining computer- generated congruous metadata (found in first and second sets of metadata associated with first and second content items determined to be sufficiently similar) using a similarity (of the first and second content items) determined via an analysis of the digital data of the first and second content items and an adjustable similarity adjusted to be more restrictive in the absence of user verification of the computer-generated metadata”.

Examiner replies that the claims are not an improvement for data retrieval.  The claims recite classifying similar data to retrieve related search results.  Classifying data based upon metadata is not new as well.  The metadata is typically used to search for information. A person asking a question what’s your favorite space movie?, with “space movie” being the metadata would provide multiple movie results, with many movie results being identified as similar titles.


On Pg. 12 of results in regards to 35 U.S.C. 101, relating to claim 25, 35 and 44, Applicant states “In addition, under Step 2B the Examiner must treat the elements as explicit steps recited in the claim and must explain why these do not add more to an abstract idea. The novel technique of improving metadata and providing a mechanism for determining computer-generated congruous metadata (found in first and second sets of metadata associated with first and second content items determined to be sufficiently similar) using a similarity (of the first and second content items) determined via an analysis of the digital data of the first and second content items and an adjustable similarity adjusted to be more restrictive in the absence of user verification of the computer-generated metadata, in the manner claimed, must necessarily be significantly more than the generic "mental process" alleged in the Office Action. Furthermore, these limitations are not "generic computer functions" as evidenced by the fact that, as discussed herein, the art cited by the Office Action fails to disclose a number of the claim elements.”


The claims, 25, 35 and 44 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 

On Pg. 14 of remarks in regards to 35 U.S.C. 101, relating to claims 25, 35 and 44, Applicant states “Furthermore, as per the Court's holding in Berkheimer v. HP Inc., and set forth in MPEP §2106.05(d)(I) and the Berkheimer Memorandum ("Memo") issued by the USPTO on April 19, 2018, an Examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the Examiner can readily conclude that the element(s) is widely prevalent based on a factual determination. The Memo also makes clear that "[w]hether a particular technology is well-understood, routine, and conventional goes beyond what was simply known in the prior art. The mere fact that something is disclosed in a piece of prior art, for example, does not mean it was well- understood, routine, and conventional. Berkheimer, 881 F.3d at 1369." Memo at p. 2. "For example, while U.S. patents and published applications are publications, merely finding the additional element in a single patent or published application would not be sufficient to demonstrate that the additional element is well-understood, routine, conventional, unless the patent or published application demonstrates that the additional element are(sic) widely prevalent or in common use in the relevant field." Memo atp. 4. Applicant submits that the Examiner is not addressing all of the specifically claimed subject matter. Rather, the Examiner is simply putting forth a truncated portion of a few of the claimed elements. Applicant submits that the claim elements are not routine or conventional, either individually or as an ordered combination, and requests the Examiner to put forth the needed citation, statement, extrinsic evidence or other form of proof that rises to the "factual determination" required by the Berkheimer case and § 2106.05(d)(I). In light of all of the above, Applicant respectfully submits that in the absence of required proof set forth above, the § 101 rejection is deficient and should be withdrawn.”

Examiner replies that the claimed invention is an abstract idea.  The 35 U.S.C. 101 rejections discloses many instances of the claim language being mapped to examples.  The Applicant has failed to address each example except to use broad language that covers entire claim language and not addressing each example.  Examiner presents a portion of the 35 U.S.C. 101 rejection below:

"determining, by a computing device of a multimedia system, a similarity between content of a first content item and content of a second content item”, For example, “determining” in the context of this claim a user mentally looking at two content items with two labels, looking for user verification of the content labels and adjusting comparison criteria based upon user verification.
“the determining comprising analyzing digital data of the first and second content items to determine the similarity” For example, “determining” in the context of this claim a user mentally looking at two content items and determining the content items are similar such as looking at two pictures on a computer display.
“using, by the computing device, information indicating a presence or absence of user verification of computer-generated congruous metadata to dynamically adjust an adjustable similarity threshold configured for adjustment between being more or less restrictive, the adjustable similarity threshold being more restrictive requiring a higher degree of similarity between the first and second content items in the absence of user verification of the computer-generated congruous metadata”, For example, “using… information indicating a presence to...” in the context of this claim a user mentally looking at two content items with two labels, looking for user verification of the content labels and adjusting comparison criteria based upon user verification.
“determining, by the computing device, that the similarity determined for the first and second content items satisfies the adjustable similarity threshold”, For example, “determining” in the context of this claim a user mentally looking at two content items with two labels, identifying user verification for user verification of the content labels and adjusting comparison criteria based upon user verification.
“comparing, by the computing device, a first set of metadata associated with the first content item with a second set of metadata associated with the second content item, the comparing comprising identifying metadata found in both the first and second sets of metadata”, For example, “comparing” in the context of this claim a user mentally looking at two content items with two labels, looking for user verification of the content labels and adjusting comparison criteria based upon user verification.












Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 25, 35 and 44 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 16 and 17 of U.S. Patent No.10,216,761 (herein as ‘Patent 761).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both applications deal with adjusting a similarity threshold in the absence or verification of user verification of content metadata.


As to claim 25, Patent 761 teaches a method comprising: determining, by a computing device of a multimedia system, a similarity between content of a first content item and content of a second content item (Patent 761 Claim 1, discloses determining, by the multimedia data storage and retrieval system server, a similarity measure between the first multimedia object and the second multimedia object based on a comparison of the first feature vector representation of the first set of multimedia data of the first multimedia object and the second feature vector representation of the second set of multimedia data of the second multimedia object); 
using, by the computing device, information indicating a presence or absence of user verification of computer-generated congruous metadata to dynamically adjust an adjustable similarity threshold configured for adjustment between being more or less restrictive, the adjustable similarity threshold being more restrictive requiring a higher degree of similarity between the first and second content items in the absence of user verification of the computer-generated congruous metadata; determining, by the computing device, that the similarity determined for the first and second content items satisfies the adjustable similarity threshold (Patent 761 Claim 1, discloses comparing, by the multimedia data storage and retrieval system server, the similarity measure and an adjustable similarity threshold in determining that the similarity measure is greater than the adjustable similarity threshold, the adjustable similarity threshold, used in determining that the first and second multimedia objects are similar in order to automatically generate congruous metadata using the first and second sets of user-generated metadata, is configured for adjustment between being more or less restrictive and is adjustable to be more restrictive in an absence of post-generation user verification of the congruous metadata, the post-generation user verification, if available, indicating whether the automatically-generated congruous metadata applies to both the first and second multimedia objects;
responsive to determining that the similarity satisfies the adjustable similarity threshold, comparing, by the computing device, a first set of metadata associated with the first content item with a second set of metadata associated with the second content item (Patent 761 Claim 1, discloses identifying, by the multimedia data storage and retrieval system server, common associated user-generated metadata of the first multimedia object and the second multimedia object by comparing the first set of user-generated metadata to the second set of user-generated metadata to determine the common associated user-generated metadata of the first set of user-generated metadata and the second set of user generated metadata);
the comparing comprising identifying metadata found in both the first and second sets of metadata; and automatically generating, by the computing device, the congruous metadata comprising the identified metadata found in both the first and second sets of metadata (Patent 761 Claim 1, discloses automatically generating, by the multimedia data storage and retrieval system server, the congruous metadata based on the common associated user-generated metadata; storing, by the multimedia data storage and retrieval system server, the congruous metadata associated with both the first and second multimedia objects in a database).


As to claim 35, Patent 761 teaches a non-transitory computer-readable storage medium tangibly encoded with computer-executable instructions that when executed by a processor associated with a computing device perform a method comprising: determining, by a computing device of a multimedia system, a similarity between content of a first content item and content of a second content item (Patent 761 Claim 1, discloses determining, by the multimedia data storage and retrieval system server, a similarity measure between the first multimedia object and the second multimedia object based on a comparison of the first feature vector representation of the first set of multimedia data of the first multimedia object and the second feature vector representation of the second set of multimedia data of the second multimedia object); 
using, by the computing device, information indicating a presence or absence of user verification of computer-generated congruous metadata to dynamically adjust an adjustable similarity threshold configured for adjustment between being more or less restrictive, the adjustable similarity threshold being more restrictive requiring a higher degree of similarity between the first and second content items in the absence of user verification of the computer-generated congruous metadata; determining, by the computing device, that the similarity determined for the first and second content items satisfies the adjustable similarity threshold (Patent 761 Claim 1, discloses comparing, by the multimedia data storage and retrieval system server, the similarity measure and an adjustable similarity threshold in determining that the similarity measure is greater than the adjustable similarity threshold, the adjustable similarity threshold, used in determining that the first and second multimedia objects are similar in order to automatically generate congruous metadata using the first and second sets of user-generated metadata, is configured for adjustment between being more or less restrictive and is adjustable to be more restrictive in an absence of post-generation user verification of the congruous metadata, the post-generation user verification, if available, indicating whether the automatically-generated congruous metadata applies to both the first and second multimedia objects;
responsive to determining that the similarity satisfies the adjustable similarity threshold, comparing, by the computing device, a first set of metadata associated with the first content item with a second set of metadata associated with the second content item (Patent 761 Claim 1, discloses identifying, by the multimedia data storage and retrieval system server, common associated user-generated metadata of the first multimedia object and the second multimedia object by comparing the first set of user-generated metadata to the second set of user-generated metadata to determine the common associated user-generated metadata of the first set of user-generated metadata and the second set of user generated metadata);
the comparing comprising identifying metadata found in both the first and second sets of metadata; and automatically generating, by the computing device, the congruous metadata comprising the identified metadata found in both the first and second sets of metadata (Patent 761 Claim 1, discloses automatically generating, by the multimedia data storage and retrieval system server, the congruous metadata based on the common associated user-generated metadata; storing, by the multimedia data storage and retrieval system server, the congruous metadata associated with both the first and second multimedia objects in a database).



As to claim 44, Patent 761 teaches a computing device comprising: determining logic executed by the processor for determining, by a computing device of a multimedia system, a similarity between content of a first content item and content of a second content item (Patent 761 Claim 1, discloses determining, by the multimedia data storage and retrieval system server, a similarity measure between the first multimedia object and the second multimedia object based on a comparison of the first feature vector representation of the first set of multimedia data of the first multimedia object and the second feature vector representation of the second set of multimedia data of the second multimedia object); 
using, by the computing device, information indicating a presence or absence of user verification of computer-generated congruous metadata to dynamically adjust an adjustable similarity threshold configured for adjustment between being more or less restrictive, the adjustable similarity threshold being more restrictive requiring a higher degree of similarity between the first and second content items in the absence of user verification of the computer-generated congruous metadata; determining, by the computing device, that the similarity determined for the first and second content items satisfies the adjustable similarity threshold (Patent 761 Claim 1, discloses comparing, by the multimedia data storage and retrieval system server, the similarity measure and an adjustable similarity threshold in determining that the similarity measure is greater than the adjustable similarity threshold, the adjustable similarity threshold, used in determining that the first and second multimedia objects are similar in order to automatically generate congruous metadata using the first and second sets of user-generated metadata, is configured for adjustment between being more or less restrictive and is adjustable to be more restrictive in an absence of post-generation user verification of the congruous metadata, the post-generation user verification, if available, indicating whether the automatically-generated congruous metadata applies to both the first and second multimedia objects;
responsive to determining that the similarity satisfies the adjustable similarity threshold, comparing, by the computing device, a first set of metadata associated with the first content item with a second set of metadata associated with the second content item (Patent 761 Claim 1, discloses identifying, by the multimedia data storage and retrieval system server, common associated user-generated metadata of the first multimedia object and the second multimedia object by comparing the first set of user-generated metadata to the second set of user-generated metadata to determine the common associated user-generated metadata of the first set of user-generated metadata and the second set of user generated metadata);
the comparing comprising identifying metadata found in both the first and second sets of metadata; and automatically generating, by the computing device, the congruous metadata comprising the identified metadata found in both the first and second sets of metadata (Patent 761 Claim 1, discloses automatically generating, by the multimedia data storage and retrieval system server, the congruous metadata based on the common associated user-generated metadata; storing, by the multimedia data storage and retrieval system server, the congruous metadata associated with both the first and second multimedia objects in a database).




Claim Rejections - 35 U.S.C. §101

5.	35 U.S.C. §101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 25-44 are rejected under 35 USC 101 as directed to an abstract idea without significantly more.
With respect to independent claims 25, 35 and 44, specifically claim 25, 35 and 44 recites "determining, by a computing device of a multimedia system, a similarity between content of a first content item and content of a second content item”, “the determining comprising analyzing digital data of the first and second content items to determine the similarity”, 
“using, by the computing device, information indicating a presence or absence of user verification of computer-generated congruous metadata to dynamically adjust an adjustable similarity threshold configured for adjustment between being more or less restrictive, the adjustable similarity threshold being more restrictive requiring a higher degree of similarity between the first and second content items in the absence of user verification of the computer-generated congruous metadata”, 
“determining, by the computing device, that the similarity determined for the first and second content items satisfies the adjustable similarity threshold”, 
“comparing, by the computing device, a first set of metadata associated with the first content item with a second set of metadata associated with the second content item, the comparing comprising identifying metadata found in both the first and second sets of metadata”. These limitations could be reasonably and practically performed by the human mind, for instance based on comparing content items and reviewing the labels associated with the content items to identify user verification to provide certainty to the images being similar. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 
"determining, by a computing device of a multimedia system, a similarity between content of a first content item and content of a second content item”, For example, “determining” in the context of this claim a user mentally looking at two content items with two labels, looking for user verification of the content labels and adjusting comparison criteria based upon user verification.
“the determining comprising analyzing digital data of the first and second content items to determine the similarity” For example, “determining” in the context of this claim a user mentally looking at two content items and determining the content items are similar such as looking at two pictures on a computer display.
“using, by the computing device, information indicating a presence or absence of user verification of computer-generated congruous metadata to dynamically adjust an adjustable similarity threshold configured for adjustment between being more or less restrictive, the adjustable similarity threshold being more restrictive requiring a higher degree of similarity between the first and second content items in the absence of user verification of the computer-generated congruous metadata”, For example, “using… information indicating a presence to...” in the context of this claim a user mentally looking at two content items with two labels, looking for user verification of the content labels and adjusting comparison criteria based upon user verification.
“determining, by the computing device, that the similarity determined for the first and second content items satisfies the adjustable similarity threshold”, For example, “determining” in the context of this claim a user mentally looking at two content items with two labels, identifying user verification for user verification of the content labels and adjusting comparison criteria based upon user verification.
“comparing, by the computing device, a first set of metadata associated with the first content item with a second set of metadata associated with the second content item, the comparing comprising identifying metadata found in both the first and second sets of metadata”, For example, “comparing” in the context of this claim a user mentally looking at two content items with two labels, looking for user verification of the content labels and adjusting comparison criteria based upon user verification.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “and automatically generating, by the computing device, the congruous metadata comprising the identified metadata  found in both the first and second sets of metadata”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Independent claims, 25, 35 and 44 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 25, 35 and 44 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims 26 and 36, these limitations could be reasonably and practically performed by the human mind, for instance based on comparing content items and reviewing the labels associated with the content items to identify user verification to provide certainty to the images being similar. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “in response to a retrieval request comprising at least some of the congruous metadata as selection criteria, retrieving, via the computing device and from a data store, the first content item, the second content item or both the first and second content items”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 26 and 36 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 26 and 36 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 




With respect to dependent claim 27.  These limitations could be reasonably and practically performed by the human mind, for instance based on comparing content items and reviewing the labels associated with the content items to identify user verification to provide certainty to the images being similar. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “storing, by the computing device and in the data store, the congruous metadata, the storing comprising associating the congruous metadata with both the first and second content items.”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 27 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 27 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims 28 and 37, these limitations could be reasonably and practically performed by the human mind, for instance based on comparing content items and reviewing the labels associated with the content items to identify user verification to provide certainty to the images being similar. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “determining a similarity between content of a first content item and content of a second content item further comprising: determining, for the first content item, a first set of content items similar to the first content item; determining, for the second content item, a second set of content items similar to the second content item; determining that the similarity of the first and second content items satisfies the similarity threshold if the first content item is included in the second set of content items similar to the second content item and the second content item is included in the first set of content items similar to the first content item”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Independent claims, 28 and 37 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 28 and 37 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims 29 and 38, these limitations could be reasonably and practically performed by the human mind, for instance based on comparing content items and reviewing the labels associated with the content items to identify user verification to provide certainty to the images being similar. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “determining the first set of content items comprising using a similarity measure associated with each content item of the first set, the similarity measure associated with a content item of the first set indicating the similarity of the content item to the first content item; and determining the second set of content items comprising using a similarity measure associated with each content item of the second set, the similarity measure associated with a content item of the second set indicating the similarity of the content item to the second content item”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Independent claims, 29 and 38 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 29 and 38 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claims 30 and 39, these limitations could be reasonably and practically performed by the human mind, for instance based on comparing content items and reviewing the labels associated with the content items to identify user verification to provide certainty to the images being similar. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “determining a similarity between content of a first content item and content of a second content item further comprising: determining a representation of the first content item using the content of the first content item; determining a representation of the second content item using the content of the second content item; and determining a difference between the representation of the first content item and the representation of the second content item”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Independent claims, 30 and 39 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 30 and 39 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 




With respect to dependent claims 31, specifically claim 31 recites "the representation of the first content item and the representation of the second content item comprising a vector representation”. These limitations could be reasonably and practically performed by the human mind, for instance based on comparing content items and reviewing the labels associated with the content items to identify user verification to provide certainty to the images being similar. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 
" the representation of the first content item and the representation of the second content item comprising a vector representation”, For example, “representation” in the context of this claim a user mentally looking at two content items with two labels, and associating the content items with a vector.
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “and automatically generating, by the computing device, the congruous metadata comprising the identified metadata  found in both the first and second sets of metadata”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 31 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 31 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 

With respect to dependent claims 32, these limitations could be reasonably and practically performed by the human mind, for instance based on comparing content items and reviewing the labels associated with the content items to identify user verification to provide certainty to the images being similar. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “the representation of the first content item and the representation of the second content item comprising a video mosaic representation”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 32 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 32 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claims 33, these limitations could be reasonably and practically performed by the human mind, for instance based on comparing content items and reviewing the labels associated with the content items to identify user verification to provide certainty to the images being similar. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “the representation of the first content item and the representation of the second content item comprising an audio waveform signal”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 33 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 33 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 




With respect to dependent claims 34, these limitations could be reasonably and practically performed by the human mind, for instance based on comparing content items and reviewing the labels associated with the content items to identify user verification to provide certainty to the images being similar. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “the identified metadata found in both the first and second sets of metadata used in automatically generating the congruous metadata comprising user-generated metadata found in both the first and second sets of metadata”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 34 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 34 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claims 40, these limitations could be reasonably and practically performed by the human mind, for instance based on comparing content items and reviewing the labels associated with the content items to identify user verification to provide certainty to the images being similar. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “the first and second content items comprising image content and the representation of the first content item and the representation of the second content item comprising a vector representation”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 40 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 40 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claims 41, these limitations could be reasonably and practically performed by the human mind, for instance based on comparing content items and reviewing the labels associated with the content items to identify user verification to provide certainty to the images being similar. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “the first and second content items comprising video content and the representation of the first content item and the representation of the second content item comprising a video mosaic representation”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 41 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 41 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims 42, these limitations could be reasonably and practically performed by the human mind, for instance based on comparing content items and reviewing the labels associated with the content items to identify user verification to provide certainty to the images being similar. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “the first and second content items comprising audio content and the representation of the first content item and the representation of the second content item comprising an audio waveform signal”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 42 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 42 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims 43, these limitations could be reasonably and practically performed by the human mind, for instance based on comparing content items and reviewing the labels associated with the content items to identify user verification to provide certainty to the images being similar. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. 
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “the identified metadata found in both the first and second sets of metadata used in automatically generating the congruous metadata comprising user-generated metadata  found in both the first and second sets of metadata”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and displaying. Dependent claims, 43 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 43 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 








Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010. The examiner can normally be reached 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.M/  September 07, 2022Examiner, Art Unit 2159                                                                                                                                                                                                        
/AMRESH SINGH/Primary Examiner, Art Unit 2159